Exhibit 10.2



EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of December 2, 2008, by
and between Burlington Coat Factory Warehouse Corporation, a Delaware
corporation (the “Company”), Burlington Coat Factory Holdings, Inc., a Delaware
corporation (“Parent”), and Thomas Kingsbury (“Executive”).
 
WHEREAS, the Company desires to employ Executive during the Employment Period,
and Executive is willing to accept employment with the Company, on the terms and
conditions set forth herein; and
 
WHEREAS, the agreements of Executive in Sections 5, 6 and 7 are material
inducements to enter into this Agreement.
 
In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1. Definitions.  In this Agreement:
 
“Accounting Firm” has the meaning given to that term in Section 22(b).
 
“Agreement” has the meaning set forth in the preamble above.
 
“Arbitrator” has the meaning given to that term in Section 21(d).
 
“Base Salary” has the meaning given to that term in Section 3(a).
 
“Board” means the Board of Directors of the Company.
 
“Cause” means Executive (i) is convicted of a felony or other crime involving
dishonesty towards the Company or any of its Subsidiaries or material misuse of
property of the Company or any of its Subsidiaries; (ii) engages in willful
misconduct or fraud with respect to the Company or any of its Subsidiaries or
any of their customers or suppliers or an intentional act of dishonesty or
disloyalty in the course of Executive’s employment; (iii) refuses to perform
Executive’s material obligations under this Agreement (except in connection with
a Disability) as reasonably directed by the Board or the Company’s chief
executive officer, which failure is not cured within 15 days after written
notice thereof to Executive; (iv) misappropriates one or more of the Company’s
or any of its Subsidiaries material assets or business opportunities; or
(v) breaches Sections 5, 6 or 7 hereof which breach, if capable of being cured,
is not cured within 10 days of written notice thereof has been delivered to
Executive.  In each such case (other than clause (i)), such notice shall
specifically describe the condition giving rise to “Cause.” The Company may
allow Executive an extension of time to cure a breach if the Board, in its sole
discretion, determines that such extension is appropriate under the
circumstances.
 
“Code” has the meaning given to that term in Section 4(g).
 

--------------------------------------------------------------------------------


“Company” has the meaning set forth in the preamble above, together with its
Subsidiaries and affiliates and includes all predecessor entities.
 
“Competing Business” has the meaning given to that term in Section 7(a).
 
“Confidential Information” has the meaning given to that term in Section 5(a).
 
“Court” has the meaning given to that term in Section 8(b).
 
“Current Home” has the meaning given to that term in Section 3(i).
 
“Disability” means Executive’s inability to perform the essential duties,
responsibilities and functions of Executive’s position with the Company and its
Subsidiaries for a continuous period of 180 days as a result of any mental or
physical disability or incapacity, as determined under the definition of
disability in the Company’s long-term disability plan so as to qualify Executive
for benefits under the terms of that plan or as determined by an independent
physician to the extent no such plan is then in effect.  Executive shall
cooperate in all respects with the Company if a question arises as to whether
Executive has become disabled (including, without limitation, submitting to an
examination by a medical doctor or other health care specialists selected by the
Company and authorizing such medical doctor or such other health care specialist
to discuss Executive’s condition with the Company).
 
“Employment Period” means the period commencing on the date hereof and ending on
the date set forth in Section 4(a).
 
“Equity Award Agreements” means, (i) that certain Restricted Stock Grant
Agreement, dated as of the date hereof, by and between Executive and Parent, and
(ii) that certain Non-Qualified Stock Option Agreement, dated as of the date
hereof, by and between Executive and Parent.
 
“Excise Tax” has the meaning given to that term in Section 22(a).
 
“Executive” has the meaning set forth in the preamble above.
 
“Executive Dispute Notice” has the meaning given to that term in Section 21(b).
 
“Final Determination” has the meaning given to that term in Section 21(d).
 
“Good Reason” means the occurrence of any of the following events without the
written consent of Executive: (i) a material diminution of Executive’s duties or
the assignment to Executive of duties that are inconsistent in any substantial
respect with the position, authority or responsibilities associated with
Executive’s position as set forth pursuant to Section 2(b), other than any such
authorities, duties or responsibilities assigned at any time which are by their
nature, or which are identified at the time of assignment, as being temporary or
short-term; (ii) the Company’s requiring Executive to be based at a location
which is fifty (50) or more miles from Executive’s principal office location on
the date hereof; or (iii) a material breach by the Company of its obligations
pursuant to this Agreement (including, without limitation, its obligations
pursuant to Section 3) (which such breach goes uncured after notice and a
reasonable opportunity to cure); provided, however, no condition enumerated in
the preceding shall be deemed to be “Good Reason” unless within thirty (30) days
of Executive’s knowledge of the initial existence of such condition, Executive
shall have given the Company written notice thereof specifically describing the
condition giving rise to “Good Reason” and allowing the Company a period of
thirty (30) days from the date of receipt of the notice to remedy such
condition.  Notwithstanding the foregoing, in no event will a condition give
rise to “Good Reason” hereunder unless at any time during the period commencing
ten (10) days after the expiration of the period provided in the Executive’s
notice for the Company to remedy said condition (which condition remains
unremedied) and ending one hundred and eighty (180) days after Executive’s
knowledge of the initial existence of said condition (but in all events within
two (2) years after the initial existence of said condition), Executive shall
have actually terminated his employment with the Company by giving written
notice of resignation for failure of the Company to remedy such condition.
 

--------------------------------------------------------------------------------


“Gross-Up Payment” has the meaning given to that term in Section 22(a).
 
“Housing Allowance” has the meaning given to that term in Section 3(i).
 
“Initial Public Offering” shall have the meaning given to such term in the
Stockholders Agreement.
 
“New Home” has the meaning given to that term in Section 3(i).
 
“Non-Compete Period” has the meaning given to that term in Section 7(a).
 
“Parent” has the meaning set forth in the preamble above.
 
“Parent Valuation Notice” has the meaning given to that term in Section 21(b).
 
“Payment” has the meaning given to that term in Section 22(a).
 
“Prior Employer” has the meaning given to that term in Section 9(c).
 
“Prior Employer Claims” has the meaning given to that term in Section 9(c).
 
“Stockholders Agreement” has the meaning given to that term in Section 21(a).
 
“Subsidiaries” means any corporation or other entity of which the securities or
other ownership interests having the voting power to elect a majority of the
board of directors or other governing body are, at the time of determination,
owned by the Company, directly or through one of more Subsidiaries.
 
“Target Bonus” has the meaning given to that term in Section 3(b).
 
“Termination Year” means the calendar year in which the Employment Period is
terminated.
 
“Underpayment” has the meaning given to that term in Section 22(b).
 
“Work Product” has the meaning given to that term in Section 6.
 

--------------------------------------------------------------------------------


2. Employment, Position and Duties.
 
(a) The Company shall employ Executive and Executive hereby accepts employment
with the Company, upon the terms and conditions set forth in this Agreement for
the Employment Period.
 
(b) During the Employment Period, Executive shall serve as President and Chief
Executive Officer of the Company and of Parent and shall perform the normal
duties, responsibilities and functions of a President and Chief Executive
Officer of a company of a similar size and type and shall have such power and
authority as shall reasonably be required to enable Executive to perform
Executive’s duties hereunder, subject to the power and authority of the Board to
expand or limit such duties, responsibilities, functions, power and authority
and to overrule actions of officers of the Company in a manner consistent with
the traditional responsibilities of such office.  During the Employment Period,
Executive shall serve as a member of the Board and of the Board of Directors of
Parent (“Parent Board”).
 
(c) During the Employment Period, Executive shall (i) render such
administrative, financial and other executive and managerial services to the
Company and its Subsidiaries which are consistent with Executive’s position as
the Board may from time to time direct, (ii) report to the Board and devote
Executive’s best efforts and Executive’s full business time and attention
(except for permitted vacation periods and reasonable periods of illness or
other incapacity) to the business and affairs of the Company and its
Subsidiaries and (iii) submit to the Board all business, commercial and
investment opportunities presented to Executive or of which Executive becomes
aware which relate to the business of the Company and its Subsidiaries, and
unless approved by the Board in writing, Executive shall not pursue, directly or
indirectly, any such opportunities on Executive’s own behalf.  Executive shall
also perform the foregoing duties and functions as President and Chief Executive
Officer of Parent, as applicable, as the Parent Board shall direct, and in such
capacity shall report to the Parent Board.  Executive shall perform Executive’s
duties, responsibilities and functions to the Company and its Subsidiaries
hereunder to the best of Executive’s abilities in a diligent, trustworthy and
professional manner.
 
3. Compensation and Benefits.
 
(a) During the Employment Period, Executive’s base salary shall be a minimum of
$850,000 per annum (as increased or decreased in accordance with this Agreement
from time to time, the “Base Salary”), which salary shall be payable by the
Company in regular installments in accordance with the Company’s general payroll
practices (in effect from time to time).  Executive’s Base Salary will be
subject to annual review and increase (but not decrease) by the Board during the
Employment Period.  Any such increased Base Salary shall be Executive’s “Base
Salary” for all purposes thereafter under this Agreement.
 
(b) Executive shall be entitled to participate in the Company’s Senior
Management Bonus Plan approved by the Board or a committee thereof, as in effect
from time to time, with a target annual bonus of one hundred percent (100%) of
Executive’s Base Salary (“Target Bonus”) or such greater amount as the Board in
its sole discretion may from time to time determine.  Any bonus earned by
Executive for the portion of the fiscal year ending on May 30, 2009 shall be pro
rated based on the number of days worked by Executive for the Company in such
fiscal year.
 

--------------------------------------------------------------------------------


(c) The Board, or a committee or appointee thereof, during the term of this
Agreement, shall review annually, or at more frequent intervals which the Board
determines is appropriate, Executive’s compensation and may award Executive
compensation as the Board deems appropriate in its sole discretion; provided,
however, that Executive’s Base Salary shall not be reduced pursuant to any such
review or otherwise.
 
(d) Executive shall be entitled to twenty (20) days of paid vacation each
calendar year in accordance with the Company’s policies, which if not taken in
any year may not be carried forward to any subsequent calendar year and no
compensation shall be payable in lieu thereof.  Such vacation will accrue as of
January 1 of each year, except that if Executive’s employment commences after
January 31 of any calendar year, Executive shall accrue twenty (20) days of paid
vacation pro rated for the number of full calendar months remaining in the
calendar year in which the Employment Period commences.
 
(e) During the Employment Period, the Company shall reimburse Executive for all
reasonable business expenses incurred by Executive in the course of performing
Executive’s duties, responsibilities and functions under this Agreement which
are consistent with the Company’s policies in effect from time to time with
respect to travel, entertainment and other business expenses, subject to the
Company’s requirements with respect to reporting and documentation of such
expenses.
 
(f) The Company shall provide Executive with the use of an automobile which has
an original purchase price not in excess of $50,000.  Such automobile shall be
replaced with a new model of comparable make and model from time to time in
accordance with Company policy then in effect, but at least every three (3)
years.  The Company shall be responsible for all costs and expenses incurred in
operation, maintenance, insurance and repair of such automobile.
 
(g) In addition to participation in the Senior Management Bonus Plan and the
awards to Executive under the Equity Award Agreements, Executive shall be
entitled to participate, on the same basis as other executives of comparable
level in the Company, in any compensation, bonus, incentive, award, deferred
compensation, pension, retirement, stock award, stock option or other benefit,
plan or arrangement of the Company (including, without limitation, any plan
sponsored by the entity owning or controlling the Company, or any affiliate of
such entity) now existing or hereafter adopted, all upon terms at least as
favorable as those enjoyed by other salaried employees of comparable level of
the Company; provided, however, the Company may restrict or exclude Executive’s
participation in any such plan, or the benefits thereunder, on such terms and
conditions as the Company shall in its sole discretion determine, if at any time
Executive shall be working fewer than five days a week or on other part-time
basis during regular business days.  Executive also shall be entitled to
hospital, health, disability, medical and life insurance, and any other benefits
enjoyed, from time to time, by other salaried employees of the Company of
comparable level, all upon terms as favorable as those enjoyed by other salaried
employees of comparable level of the Company.  Notwithstanding anything in this
Section 3(g) to the contrary, if the Company adopts any change in the benefits
provided for other salaried employees of the Company of comparable level, and
such policy is uniformly applied to all such employees of the Company (and any
successor or acquirer of the Company, if any), then no such change shall be
deemed a breach by the Company of this Section 3(g).
 

--------------------------------------------------------------------------------


(h) Executive will be indemnified and defended for acts performed (or omissions
made) in Executive’s capacity as an officer or director of the Company to the
fullest extent specified in the Company’s certificate of incorporation and
bylaws and as permitted under Delaware law.  During Executive’s employment and
membership on the Board and the Parent Board and for not less than six (6) years
following the latest termination thereof, the Company or Parent (or both), as
the case may be, shall insure Executive under a contract of directors and
officers liability insurance to the same extent as members of the Board or the
Parent Board, as applicable, are so insured.
 
(i) As soon as reasonably practicable (but not later than thirty (30) days)
following the date on which Executive commences employment with the Company, the
Company will make a one-time payment to Executive in an aggregate amount of
$300,000 in order for Executive to pay certain expenses he may incur in
connection with his relocation from Oconomowoc, Wisconsin (the “Current Home”)
to a non-temporary residence within reasonable commuting distance from the
Company’s principal offices in Burlington, New Jersey (the “New Home”).  Such
payment shall be subject to all customary withholding, payroll and other taxes
and shall not, for the avoidance of doubt, be grossed up for any such taxes.  In
addition, for the period from the date hereof to the earlier of (x) six (6)
months after the date hereof, and (y) the time Executive sells his Current Home
and relocates to a New Home, the Company will reimburse to the Executive
reasonable temporary housing accommodations for Executive and his family (not to
exceed $3,000.00 per month) (the “Housing Allowance”).  Executive acknowledges
that he will be solely responsible for the excess of the amount of Executive’s
actual cost of housing accommodations over $3,000.00 per month.  The Company
shall also reimburse Executive for any applicable federal and state income taxes
paid by Executive resulting from the inclusion in his taxable income of the
Housing Allowance, including all such taxes imposed on such reimbursement
(grossed up), payable to Executive at the same time that Executive files his
federal and state income tax returns for the year in which reimbursed amounts
are included in Executive’s taxable income and based on the highest marginal
state and federal income tax rates for such year.  The Company shall also
reimburse Executive for any applicable federal and state employment taxes paid
by Executive resulting from the inclusion in his taxable wages of the Housing
Allowance, including all such taxes imposed on such reimbursement (grossed up),
payable to Executive at the same time as the employment taxes are due to be
withheld from Executive.  Executive agrees to provide to the Company
documentation showing that the reimbursed amounts are taxable at such rates for
the year in question.  The obligation of the Company to provide reimbursement
for Executive’s federal tax liability will be adjusted to take into account the
federal tax benefit, if any, of state income taxes applicable to the inclusion
in taxable income of the amount of such amounts paid or reimbursed, regardless
of the year in which such federal tax benefit is realized by Executive.
 
(j) For the period from the date hereof to the time Executive shall become
eligible for participation in the Company’s health and medical plans, the
Company shall reimburse Executive for the excess of the costs paid by Executive
to his former employer for the purchase of continuation of health benefits under
the Consolidated Omnibus Budget Reconciliation Act as administered by such
company over the Executive’s current contributions to such plans.
 

--------------------------------------------------------------------------------


(k) Notwithstanding anything herein to the contrary, in the event Executive’s
employment with the Company is terminated either voluntarily by Executive (other
than for Good Reason or due to his Disability) or for Cause by the Company
within eighteen (18) months after the commencement of Executive’s employment,
Executive shall immediately repay to the Company the after-tax amount of the
$300,000 one-time relocation payment and the pre-tax amount of the Housing
Allowance and tax gross-up paid on Executive’s behalf by the Company or
reimbursed to Executive by the Company pursuant to Section 3(i) above.
 
4. Termination and Payment Terms.
 
(a) The Employment Period shall commence on the date hereof and shall terminate,
(i) immediately upon Executive’s resignation, death or Disability, or (ii) by
resolution of the Board, with or without Cause, at any time.  Except as
otherwise provided herein, any termination of the Employment Period by the
Company shall be effective as specified in a written notice from the Company to
Executive.
 
(b) If the Employment Period is terminated:
 
(i) by resolution of the Board (other than for Cause) or by Executive resigning
for Good Reason, Executive shall be entitled to receive (1) all previously
earned and accrued but unpaid Base Salary and vacation and unpaid business
expenses up to the date of such termination, (2) any unpaid bonus (if any)
earned by Executive for the fiscal year prior to the Termination Year, but then
unpaid, and any other amounts owed under Section 3(i) or Section 23, (3) the pro
rata portion of Executive’s Target Bonus (pursuant to Section 3(b) hereof)
during the Termination Year, to the extent targets thereunder are achieved for
such year, after such termination or expiration, pro rated based on the number
of days of the Termination Year or the Expiration Year, as applicable, prior to
the date of termination, which payment shall be made when the bonus payments for
such Termination Year are otherwise due; (4) severance pay in the full amount of
Base Salary at the time of termination from the date of termination through the
period ending on the second (2nd) anniversary of the date of termination; and
(5) full continuation of Executive’s hospital, health, disability, medical and
life insurance benefits during the two (2) year severance period (to the extent
any of those benefits cannot be provided by Company during the two (2) year
severance period, the Company will provide Executive with a sum of money
calculated to permit Executive to obtain the same benefits individually, grossed
up for tax purposes so that Executive remains whole); or
 
(ii) for any other reason, including as a result of Executive’s death,
Disability, voluntary resignation for other than Good Reason or by resolution of
the Board for Cause, Executive’s sole entitlement shall be to receive all
previously earned and accrued but unpaid Base Salary, vacation and unpaid
business expenses up to the date of such termination and Executive shall not be
entitled to any further Base Salary, bonus payments or benefits for that year or
any future year, except as required by law, or to any other severance
compensation of any kind.
 

--------------------------------------------------------------------------------


(c) Executive agrees that: (i) Executive shall be entitled to the payments and
services provided for in Sections 4(b)(i)(3), 4(b)(i)(4), and 4(b)(i)(5), if
any, if and only if Executive has executed and delivered the Release attached as
Exhibit A and seven (7) days have elapsed since such execution without any
revocation thereof by Executive and Executive has not breached as of the date of
termination of the Employment Period the provisions of Sections 5, 6 and 7
hereof and does not breach such sections or such covenants at any time during
the period for which such payments or services are to be made; and (ii) the
Company’s obligation to make such payments and services will terminate upon the
occurrence of any such breach during such period.  Executive shall not have any
obligation to mitigate the amounts payable to him pursuant to Sections
4(b)(i)(3), 4(b)(i)(4), or 4(b)(i)(5) by seeking or accepting alternative
employment; provided, that Executive’s rights to receive the benefits provided
for in Section 4(b)(i)(5) shall cease at such time as he is eligible to be
covered under the hospital, health, disability, medical or life insurance
benefits, as apply, of any subsequent employer.
 
(d) Except as stated above, any payments pursuant to Section 4(b) shall be paid
by the Company in regular installments in accordance with the Company’s general
payroll practices, and following such payments the Company shall have no further
obligation to Executive pursuant to this Section 4 except as provided by
law.  All amounts payable to Executive as compensation hereunder shall be
subject to all customary withholding, payroll and other taxes.  Except as set
forth in the Equity Award Agreements, the Company shall be entitled to deduct or
withhold from any amounts payable to Executive any federal, state, local or
foreign withholding taxes, excise tax, or employment taxes imposed with respect
to Executive’s compensation or other payments or Executive’s ownership interest
in the Company (including, without limitation, wages, bonuses, dividends, the
receipt or exercise of equity options and/or the receipt or vesting of
restricted equity).
 
(e) Executive hereby agrees that except as expressly provided herein, no
severance compensation of any kind, nature or amount shall be payable to
Executive and except as expressly provided herein, Executive hereby irrevocably
waives any claim for severance compensation.
 
(f) Except as provided in Sections 4(b)(i) and 4(b)(ii) above, all of
Executive’s rights pursuant to Section 3 (other than Section 3(h)) shall cease
upon the termination of the Employment Period.
 
(g) Notwithstanding anything herein to the contrary, if, at the time any payment
is payable to Executive pursuant to the provisions of Section 4(b)(i) above as a
result of Executive’s “separation from service” (within the meaning of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) and the
regulations promulgated thereunder, the Company or any company in the affiliate
group in which the Company’s financial statements are consolidated in accordance
with generally accepted accounting principles has a class of equity securities
traded on an established domestic or foreign securities market or otherwise
including, without limitation, trading on an American exchange only as American
Depositary receipts and Executive is designated a “specified person” (as such
term is defined in Section 409A of the Code and the regulations promulgated
thereunder) on a list prepared by the Company periodically pursuant to Section
409A of the Code and the regulations promulgated thereunder, then during the six
month period from and after the date of Executive’s “separation from service”
the amount payable to Executive pursuant to the provisions of Section 4(b)(i) of
the Employment Agreement shall not exceed the lesser of (x) two times
Executive’s annual base compensation or (y) two times the amount determined
pursuant to Section 401(a)(17) of the Code, and any excess amount which accrues
to Executive during such period shall be withheld during such period and paid to
Executive in a lump sum, together with interest at the applicable federal rate
in effect on the date of termination under Section 1274(d) of the Code, upon the
expiration of six months after the date of “separation from service” (or , if
earlier than the end of such six month period, upon Executive’s death).  Any
further amounts payable to Executive pursuant to Section 4(b)(i) thereafter
accruing shall be paid on their scheduled payment dates.
 

--------------------------------------------------------------------------------


5. Confidential Information.
 
(a) Executive acknowledges and agrees that the information, observations and
data (including trade secrets) obtained by Executive while employed by the
Company and its Subsidiaries concerning the business or affairs of the Company
and its Subsidiaries are the confidential information (“Confidential
Information”), and the property, of the Company and/or its
Subsidiaries.  Without limiting the foregoing, the term “Confidential
Information” shall be interpreted as broadly as possible to include all
observations, data and other information of any sort that are (i) related to any
past, current or potential business of the Company or any of its Subsidiaries or
any of their respective predecessors, and any other business related to any of
the foregoing, and (ii) not generally known to and available for use by those
within the line of business or industry of the Company or by the public (except
to the extent such information has become generally known to and available for
use by the public as a direct or indirect result of Executive’s acts or
omissions) including all (A) Work Product (as defined below); (B) information
concerning development, acquisition or investment opportunities in or reasonably
related to the business or industry of the Company or any of its Subsidiaries of
which Executive is aware or becomes aware during the term of his employment;
(C) information identifying or otherwise concerning any current, former or
prospective suppliers, distributors, contractors, agents or customers of the
Company or any of its Subsidiaries; (D) development, transition, integration and
transformation plans, methodologies, processes and methods of doing business;
(E) strategic, marketing, promotional and financial information (including all
financial statements), business and expansion plans, including plans and
information regarding planned, projected and/or potential sales, pricing,
discount and cost information; (F) information identifying or otherwise
concerning employees, independent contractors and consultants; (G) information
on new and existing programs and services, prices, terms, and related
information; (H) the terms of this Agreement; (I) all information marked, or
otherwise designated, as confidential by the Company or any of its Subsidiaries
or which Executive should reasonably know is confidential or proprietary
information of the Company or any of its Subsidiaries; (J) all information or
materials similar or related to any of the foregoing, in whatever form or
medium, whether now existing or arising hereafter (and regardless of whether
merely stored in the mind of Executive or employees or consultants of the
Company or any of its Subsidiaries, or embodied in a tangible form or medium);
and (K) all tangible embodiments of any of the foregoing.
 
(b) Therefore, Executive agrees that, except as required by law or court order,
including, without limitation, depositions, interrogatories, court testimony,
and the like (and in such case provided that Executive must give the Company
and/or its Subsidiaries, as applicable, prompt written notice of any such legal
requirement, disclose no more information than is so required and seek, at the
Company’s sole cost and expense, confidential treatment where available and
cooperate fully with all efforts by the Company and/or its Subsidiaries to
obtain a protective order or similar confidentiality treatment for such
information) or in connection with Executive’s performance of his duties
hereunder, Executive shall not disclose to any unauthorized person or entity or
use for Executive’s own purposes any Confidential Information without the prior
written consent of the Board, unless and to the extent that the Confidential
Information becomes generally known to and available for use by the public other
than as a direct or indirect result of Executive’s acts or omissions.  Executive
shall deliver to the Company at the termination of the Employment Period, or at
any other time the Company may request, all memoranda, notes, plans, records,
reports, computer tapes, printouts and software and other documents and data
(and copies thereof) embodying or relating to the Confidential Information
(including any Work Product (as defined below)) or the business of the Company
and its Subsidiaries which Executive may then possess or have under Executive’s
control and if, at any time thereafter, any such materials are brought to
Executive’s attention or Executive discovers them in his possession or control,
Executive shall deliver such materials to the Company immediately upon such
notice or discovery.
 

--------------------------------------------------------------------------------


6. Intellectual Property, Inventions and Patents.  Executive acknowledges and
agrees that all discoveries, concepts, ideas, inventions, innovations,
improvements, developments, methods, specifications, designs, analyses,
drawings, reports, patents and patent applications, processes, programs,
systems, software, firmware, materials, plans, sketches, models, know-how,
devices, developments, data, databases, technology, trade secrets, works of
authorship, copyrightable works and mask works (whether or not including any
confidential information) and all registrations or applications related thereto,
all other intellectual property or proprietary information and all similar or
related information (whether or not patentable or copyrightable and whether or
not reduced to tangible form or practice) which relate to the Company’s or any
of its Subsidiaries’ actual or anticipated business, research and development or
existing or future products or services and which are conceived, developed or
made by Executive (whether alone or jointly with others) while employed by the
Company or its predecessors and its Subsidiaries (“Work Product”) shall be
deemed to be “work made for hire” (as defined in the Copyright Act, 17 U.S.C.A.
§ 101 et seq., as amended) and owned exclusively by the Company.  To the extent
that any Work Product is not deemed to be “work made for hire” under applicable
law, and all right, title and interest in and to such Work Product have not
automatically vested in the Company, Executive hereby (A) irrevocably assigns,
transfers and conveys, and shall assign transfer and convey, to the full extent
permitted by applicable law, all right, title and interest in and to the Work
Product on a worldwide basis to the Company (or such other person or entity as
the Company shall designate), without further consideration, and (B) waives all
moral rights in or to all Work Product, and to the extent such rights may not be
waived, agrees not to assert such rights against the Company or its respective
licensees, successors or assigns.  Executive shall, at the Company’s expense,
execute all documents and perform all actions reasonably requested by the Board
(whether during or after the Employment Period) to establish, confirm, evidence,
effectuate, maintain, protect, enforce, perfect, record, patent or register any
of the Company’s rights hereunder (including, without limitation, assignments,
consents, powers of attorney and other instruments).
 
7. Non-Compete, Non-Solicitation.
 
(a) In further consideration of the compensation to be paid to Executive
hereunder, Executive acknowledges and agrees that during the course of
Executive’s employment with the Company and its Subsidiaries Executive shall
become familiar with the Company’s trade secrets and with other Confidential
Information and that Executive’s services have been and shall be of special,
unique and extraordinary value to the Company and its Subsidiaries, and
therefore, Executive agrees that, during his or her employment with the Company
and for a period of two (2) years thereafter (the “Non-Compete Period”),
Executive shall not directly or indirectly (whether as an owner, partner,
shareholder, agent, officer, director, employee, independent contractor,
consultant or otherwise) own any interest in, operate, invest in, manage,
control, participate in, consult with, render services for (alone or in
association with any person or entity), in any manner engage in any business
activity on behalf of a Competing Business within any geographical area in which
the Company or its Subsidiaries operates or plan to operate.  Nothing herein
shall prohibit Executive from being a passive owner of not more than 2% of the
outstanding stock of any class of a corporation which is publicly traded, so
long as Executive has no active participation in the business of such
corporation.  For purposes of this paragraph, “Competing Business” means each of
the following entities, together with their respective subsidiaries and
affiliates:  TJ Maxx, Marshalls, Ross Stores, Stein Mart, Century 21, Forman
Mills, Schottenstein Stores, Daffy Dan’s, AJ Wright, Bob’s Stores, and TK Maxx.
 
(b) During the Non-Compete Period, Executive shall not, directly or indirectly,
and shall ensure that any person or entity controlled by Executive does not,
(i) induce or attempt to induce any employee of the Company or any Subsidiary to
leave the employ of the Company or such Subsidiary, or in any way interfere with
the relationship between the Company or any Subsidiary and any employee thereof,
(ii) hire, directly or through another person, any person (whether or not
solicited) who was an executive of the Company or any Subsidiary at any time
within the one year period before Executive’s termination from employment,
(iii) induce or attempt to induce any customer, supplier, licensee, licensor,
franchisee or other business relation of the Company or any Subsidiary to cease
doing business with the Company or such Subsidiary, engage in or assist any
person or entity in engaging in any Competing Business or in any way interfere
with the relationship between any such customer, supplier, licensee or business
relation and the Company or any Subsidiary (Executive understands that any
person or entity that Executive contacted during the one year period prior to
the date of Executive’s termination of employment for the purpose of soliciting
sales from such person or entity shall be regarded as a “potential customer” of
the Company and its Subsidiaries as to whom the Company has a protectible
proprietary interest) or (iv) make or solicit or encourage others to make or
solicit directly or indirectly any defamatory statement or communication about
the Company or any of its Subsidiaries or any of their respective businesses,
products, services or activities (it being understood that such restriction
shall not prohibit truthful testimony compelled by valid legal process).
 

--------------------------------------------------------------------------------


8. Enforcement.
 
(a) Executive acknowledges and agrees that the Company entered into this
Agreement in reliance on the provisions of Sections 5, 6 and 7 and the
enforcement of this Agreement is necessary to ensure the preservation,
protection and continuity of the business of the Company and its Subsidiaries
and other Confidential Information and goodwill of the Company and its
Subsidiaries to the extent and for the periods of time expressly agreed to
herein.  Executive acknowledges and agrees that he has carefully read this
Agreement and has given careful consideration to the restraints imposed upon
Executive by this Agreement, and is in full accord as to their necessity for the
reasonable and proper protection of confidential and proprietary information of
the Company and its Subsidiaries now existing or to be developed in the
future.  Executive expressly acknowledges and agrees that each and every
restraint imposed by this Agreement is reasonable with respect to subject
matter, time period and geographical area.
 
(b) Notwithstanding any provision to the contrary herein, the Company or its
Subsidiaries may pursue, at its discretion, enforcement of Sections 5, 6 and 7
in any court of competent jurisdiction (each a “Court”).
 
(c) Whenever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or any other jurisdiction, but this Agreement shall be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein.  More specifically, if any Court
determines that any of the covenants set forth in Sections 5, 6 and 7 are
overbroad or unreasonable under applicable law in duration, geographical area or
scope, the parties to this Agreement specifically agree and authorize such Court
to rewrite this Agreement to reflect the maximum duration, geographical area
and/or scope permitted under applicable law.
 
(d) Because Executive’s services are unique and because Executive has intimate
knowledge of and access to Confidential Information and Work Product, the
parties hereto agree that money damages would not be an adequate remedy for any
breach of Sections 5, 6 and 7, and any breach of the terms of Sections 5, 6 and
7 would result in irreparable injury and damage to the Company and its
Subsidiaries for which the Company and its Subsidiaries would have no adequate
remedy at law.  Therefore, in the event of a breach or threatened breach of
Sections 5, 6 and 7, the Company or its successors or assigns, in addition to
any other rights and remedies existing in their favor at law or in equity, shall
be entitled to specific performance and/or immediate injunctive or other
equitable relief from a Court in order to enforce, or prevent any violations of,
the provisions hereof (without posting a bond or other security), without having
to prove damages.  The terms of this Section 8 shall not prevent the Company or
any of its Subsidiaries from pursuing any other available remedies for any
breach or threatened breach of this Agreement, including the recovery of damages
from Executive.
 

--------------------------------------------------------------------------------


9. Executive’s Representations; Prior Employment.
 
(a) Executive hereby represents and warrants to the Company that, subject to the
acknowledgements and agreements of Company, Parent, and Executive set forth in
Section 9(c) below, (i) the execution, delivery and performance of this
Agreement by Executive does not and shall not conflict with, breach, violate or
cause a default under any contract, agreement, covenant, restriction,
instrument, order, judgment or decree to which Executive is a party or by which
he is bound (including any arising out of any prior employment), (ii) Executive
is not a party to or bound by any contract, agreement, covenant, restriction,
instrument, order, judgment or decree with any other person or entity (including
any arising out of any prior employment) that would restrict Executive from
performing the services contemplated hereunder, and (iii) upon the execution and
delivery of this Agreement by the Company, this Agreement shall be the valid and
binding obligation of Executive, enforceable in accordance with its terms.
 
(b) Executive hereby agrees that he shall not improperly use or disclose
confidential information or trade secrets, if any, of any former employers or
any other person or entity to whom Executive owes an obligation of
confidentiality, and that he shall not bring onto the premises of the Company
any unpublished documents or any property belonging to any former employer or
any other person or entity to whom Executive owes an obligation of
confidentiality.
 
(c) The Company and Parent acknowledge that Executive previously entered into an
employment agreement, dated August 1, 2006, with his former employer (the “Prior
Employer”) which contains restrictive covenants among other provisions that have
been disclosed to the Company and Parent.  Executive has informed the Prior
Employer prior to Executive’s entering into this Agreement of his decision to
accept employment with the Company and that he will be acting as the President
and Chief Executive Officer of the Company.  Executive has not been informed of,
and Executive has no knowledge of, any objection on the part of the Prior
Employer to his decision to accept employment with the Company or act as its
President and Chief Executive Officer, and Executive is entering into a
separation agreement with the Prior Employer which confirms that no such
objection exists.  Executive shall keep the Company informed regarding any
communications, whether written or oral, that he receives from his Prior
Employer and which concern his decision to accept employment with the Company
and act as its President and Chief Executive Officer, and Executive shall not
amend or modify any provision of the separation agreement he is entering into
with the Prior Employer which would have a material adverse effect on Company or
Parent.
 
(d) In the event that the Prior Employer threatens or asserts any claim that
Executive, by accepting the position of, and acting as, the President and Chief
Executive Officer of the Company, has breached or violated any employment,
non-competition, confidentiality, or other similar agreement that would
materially limit Executive’s ability to perform any of his duties under this
Agreement or subject Executive to legal expenses or liability for damages,
(collectively, “Prior Employer Claims”), the Company shall indemnify and hold
harmless Executive (and his heirs, legatees and distributees in the event of his
death) against any damages, amounts paid in settlement and expenses (including
legal fees and expenses) incurred by Executive and arising from any such Prior
Employer Claims.  The Company shall have the right to select any counsel
reasonably acceptable to Executive to represent Executive in connection with any
Prior Employer Claims, and the Company shall have the right to settle or
compromise any Prior Employer Claim indemnified hereby.
 

--------------------------------------------------------------------------------


(e) In the event that the Prior Employer brings any Prior Employer Claims, the
Company shall have the option to terminate Executive’s employment with the
Company.  In the event of any such termination, and notwithstanding anything in
this Agreement to the contrary, (i) Executive shall have the right to receive
the benefits set forth in Sections 4(b)(i)(1), 4(b)(i)(2), and 4(b)(i)(4)
(except that for purposes of this Section 9(e), the phrase “second (2nd)
anniversary” in Section 4(b)(i)(4) shall be replaced with “first (1st)
anniversary”), subject to compliance by him with the other applicable provisions
of Section 4 (including Sections 4(b) and 4(c)), (ii) Executive shall continue
to be entitled to the benefit of the indemnification set forth in Section 3(h)
(including directors and officers liability insurance) and  Section 9(d) above,
and (iii) Executive shall not have the right to any other payments, bonuses, or
benefits of any kind following such termination, and all of Executive’s right,
title, and interest in all of the equity securities and other benefits granted
to him pursuant to this Agreement and the Equity Award Agreements shall be
cancelled in their entirety without any consideration payable in connection
therewith and without regard to any of the provisions of such agreements that
would otherwise apply in such circumstances.
 
(f) EXECUTIVE HEREBY ACKNOWLEDGES, AGREES AND REPRESENTS THAT EXECUTIVE HAS
CONSULTED WITH INDEPENDENT LEGAL COUNSEL REGARDING EXECUTIVE’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT AND THE TERMS OF THE RELEASE ATTACHED AS
EXHIBIT A AND THAT EXECUTIVE FULLY UNDERSTANDS THE TERMS AND CONDITIONS
CONTAINED HEREIN AND THEREIN.
 
10. Survival.  Sections 3(h) and (k) and Sections 4 through 23, inclusive, shall
survive and continue in full force in accordance with their terms
notwithstanding the termination of the Employment Period.
 
11. Notices.  Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by reputable overnight courier
service with confirmation of delivery, sent by facsimile (with evidence of
transmission) or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:
 

--------------------------------------------------------------------------------


To Executive:
 
Thomas Kingsbury
At the last known New Home (or subsequent residence) address set forth on the
personnel records of the Company


To the Company:
 
Burlington Coat Factory Warehouse Corporation
 
1830 Route 130
 
Burlington, New Jersey 08016
 
Attention: General Counsel
 
Facsimile No.:  (609) 239-9675
 
with copies (which shall not constitute notice) to:
 
Bain Capital Partners, LLC
 
111 Huntington Avenue
 
Boston, Massachusetts 02199
 
Attention: Jordan Hitch
 
Facsimile No.: (617) 516-2010
 
Kirkland & Ellis LLP
 
200 E. Randolph Dr.
 
Chicago, IL 60601
 
Attention:      Matthew E. Steinmetz, P.C.
                        Matthew J. Richards
 
Facsimile No.:  (312) 861-2200
 
or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement shall be deemed to have been given when personally
delivered, one (1) business day following delivery to the overnight courier
service, if given by facsimile, when such facsimile is transmitted to the
applicable fax number specified above and the appropriate facsimile confirmation
is received, or if so mailed, on receipt.
 
12. Complete Agreement.  This Agreement and those other documents expressly
referred to herein embody the complete agreement and understanding among the
parties hereto and supersede and preempt any prior understandings, agreements or
representations by or among the parties hereto, written or oral, which may have
related to the subject matter hereof in any way.
 
13. Counterparts.  This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.
 
14. Successors and Assigns.  This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company, Parent, and their
respective heirs, successors and assigns; provided, that the services provided
by Executive under this Agreement are of a personal nature and rights and
obligations of Executive under this Agreement shall not be assignable.
 

--------------------------------------------------------------------------------


15. Choice of Law.  All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of New York or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of New
York.  In furtherance of the foregoing, the internal law of the State of New
York shall control the interpretation and construction of this Agreement, even
though under that jurisdiction’s choice of law or conflict of law analysis, the
substantive law of some other jurisdiction would ordinarily apply.
 
16. Consent to Jurisdiction.  EACH OF THE PARTIES IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE OR FEDERAL COURTS LOCATED IN THE CITY AND
STATE OF NEW YORK IN THE BOROUGH OF MANHATTAN FOR THE PURPOSES OF ANY SUIT,
ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.  EACH OF THE PARTIES HERETO
FURTHER AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S.
REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH IN SECTION 11 SHALL
BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING WITH RESPECT
TO ANY MATTERS TO WHICH IT HAS SUBMITTED TO JURISDICTION IN THIS SECTION
16.  EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT
OF THIS AGREEMENT, ANY RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY IN THE STATE OR FEDERAL COURTS LOCATED IN THE CITY AND STATE OF NEW
YORK IN THE BOROUGH OF MANHATTAN AND HEREBY AND THEREBY FURTHER IRREVOCABLY AND
UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT
ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.
 
17. Waiver of Jury Trial.  AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH
OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT AFTER HAVING THE OPPORTUNITY
TO CONSULT WITH COUNSEL, EACH PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL
BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS
AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.
 
18. Amendment and Waiver.  The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company (as approved by the
Board) and Executive, and no course of conduct or course of dealing or failure
or delay by any party hereto in enforcing or exercising any of the provisions of
this Agreement (including, without limitation, the Company’s right to terminate
the Employment Period for Cause) shall affect the validity, binding effect or
enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement.
 

--------------------------------------------------------------------------------


19. Key Man Life Insurance.  The Company may apply for and obtain and maintain a
key man life insurance policy in the name of Executive together with other
executives of the Company in an amount deemed sufficient by the Board, the
beneficiary of which shall be the Company.  Executive shall submit to physical
examinations and answer reasonable questions in connection with the application
and, if obtained, the maintenance of, as may be required, such insurance policy,
the findings of which shall be held in the strictest confidence and used
exclusively for the purpose of obtaining such insurance.
 
20. Executive’s Cooperation.  During the Employment Period and thereafter,
Executive shall cooperate with the Company and its Subsidiaries in any internal
investigation or administrative, regulatory or judicial proceeding as reasonably
requested by the Company (including, without limitation, Executive being
available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company’s request to give testimony without
requiring service of a subpoena or other legal process, volunteering to the
Company all pertinent information and turning over to the Company all relevant
documents which are or may come into Executive’s possession, all at times and on
schedules that are reasonably consistent with Executive’s other permitted
activities and commitments).  In the event the Company requires Executive’s
cooperation in accordance with this section after the termination of the
Employment Period, the Company shall reimburse Executive for all of Executive’s
reasonable costs and expenses incurred, in connection therewith, plus pay
Executive a reasonable amount per day for Executive’s time spent.
 
21. Stockholders Agreement; Buyback Valuation, etc.
 
(a) Executive hereby agrees that he shall be party to, and bound by all of the
terms and provisions of, that certain Stockholders Agreement, dated as of April
13, 2006, by and among Parent, the Investors (as such term is defined therein),
and the other Stockholders (as such term is defined therein) party thereto (the
“Stockholders Agreement”).  Executive shall be deemed to be a “Manager” for
purposes of the Stockholders Agreement and shall, except to the extent otherwise
set forth herein, have all the rights of, and be subject to all of the
obligations of, a Manager as set forth in the Stockholders Agreement.
 
(b) In the event of any exercise of the Company Call Option (as such term is
defined in the Stockholders Agreement) with respect to Executive, Parent shall
simultaneously deliver to Executive its determination of Fair Market Value (as
such term is defined in the Stockholders Agreement) for purposes of such
exercise (the “Parent Valuation Notice”).  Executive may, at his option, elect
to dispute any Parent Valuation Notice by delivering written notice thereof (an
“Executive Dispute Notice”) to Parent within twenty-one (21) business days of
the date of transmission of such Parent Valuation Notice; provided, that any
Executive Dispute Notice must include Executive’s determination of Fair Market
Value.  If Executive does not timely deliver an Executive Dispute Notice in
compliance with the provisions of this Section 21(b), then the applicable Parent
Valuation Notice shall be final and binding.
 

--------------------------------------------------------------------------------


(c) In the event of any proper delivery of an Executive Dispute Notice,
Executive and Parent shall negotiate in good faith for a period of fifteen (15)
business days to resolve their dispute.  Any agreement between Executive and
Parent regarding an Executive Dispute Notice shall be in writing executed by the
parties and thereupon shall be final and binding.  In the event Executive and
Parent are unable to resolve their dispute following such fifteen (15) business
day period, such dispute shall be resolved as set in Section 21(d) below.
 
(d) Any dispute regarding an Executive Dispute Notice shall be resolved as
follows.  Within ten (10) business days following the expiration of the period
set forth in Section 21(c) above, Parent shall select an independent investment
bank, valuation firm, or other similar person experienced in the valuation of
securities and who is reasonably acceptable to Executive to act as an arbitrator
for the parties; provided, that if Parent and Executive are unable to agree, in
good faith, on the identity of such person, then each of Parent and Executive
shall select an independent investment bank, valuation firm, or other similar
person experienced in the valuation of securities, and the two persons so
selected shall select a third independent investment bank, valuation firm, or
other similar person experienced in the valuation of securities, and the third
such person so selected shall act as the arbitrator for the parties.  The person
so selected to act as arbitrators shall be the “Arbitrator”.  The Arbitrator
shall conduct its Arbitration, (i) pursuant to the rules of the American
Arbitration Association, and (ii) so that a final determination of Fair Market
Value (the “Final Determination”) is rendered no later than forty-five (45) days
following the selection of the Arbitrator.  The Final Determination shall no be
greater than the greatest value claimed by either party nor lower than the
lowest value claimed by either party.  The Final Determination shall be final
and binding on the parties.
 
(e) Each party shall bear their own fees and expenses resulting from the
delivery of any Executive Dispute Notice; provided, that the fees and expenses
of the Arbitrator shall be allocated between the parties based on their relative
success in the Final Determination.  For example, if Parent asserts that Fair
Market Value is $90, and Executive asserts that Fair Market Value is $100, and
the Final Determination states that Fair Market Value is $94, then Parent shall
bear 40% (i.e., ($94-$90)/($100-$90)) of the fees and expenses of the Arbitrator
and Executive shall bear 60% (i.e., ($100-$94)/($100-$90)) of the fees and
expenses of the Arbitrator.
 
(f) Notwithstanding any to the contrary in the Stockholders Agreement, if the
Fair Market Value is finally determined pursuant to the dispute resolution
process set forth in this Section 21 to be an amount at least ten percent (10%)
greater than the valuation set forth in the applicable Parent Valuation Notice,
then the person or persons exercising the Company Call Option shall have the
right to revoke such exercise by giving written notice thereof no later than
fifteen (15) business days following the final determination of Fair Market
Value, which revocation shall be irrevocable and the Company Call Right under
the Stockholders Agreement shall thereupon in all respects terminate.
 
(g) Notwithstanding anything to the contrary in the Stockholders Agreement, any
deadlines for the closing of any purchase pursuant to the Company Call Option
shall be tolled during the resolution of the dispute process set forth in this
Section 21.
 

--------------------------------------------------------------------------------


22. Excise Tax Payments.
 
(a) If it shall be determined that any benefit provided to Executive, or payment
or distribution by or for the account of the Company or Parent, or any other
amounts in the nature of compensation, to or for the benefit of Executive, in
each case pursuant to this Agreement, any of the Equity Award Agreements or any
other plan, arrangement or agreement with the Company or any affiliate, and
occurring after an Initial Public Offering (a “Payment”), would be subject to
the excise tax imposed by Section 4999 of the Code, or any interest or penalties
are incurred by Executive with respect to such excise tax resulting from any
action or inaction by the Company or Parent (such excise tax, together with any
such interest and penalties, collectively, the “Excise Tax”), then Executive
shall be entitled to receive an additional payment (a “Gross-Up Payment”) from
the Company in an amount such that after payment by Executive of the Excise Tax
and all other federal, state and local income, employment, excise and other
taxes that are imposed on the Gross-Up Payment, Executive retains an amount of
the Gross-Up Payment equal to the sum of (A) the Excise Tax imposed upon the
Payments and (B) the product of any deductions disallowed because of the
inclusion of the Gross-up Payment in Executive’s adjusted gross income and the
highest applicable marginal rate of federal income taxation for the calendar
year in which the Gross-Up Payment is to be made.
 
(b) Subject to the provisions of Section 22(c), all determinations required to
be made under this Section 22, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by the Company’s
independent, certified public accounting firm or such other certified public
accounting firm as may be designated by Executive and shall be reasonably
acceptable to the Company (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and Executive within 15 business
days of the receipt of notice from Executive that there has been a Payment, or
such earlier time as is requested by the Company.  If the Accounting Firm is
serving as accountant or auditor for the individual, entity or group effecting a
change in the ownership or effective control (as defined for purposes of Section
280G of the Code) of the Company, Executive shall appoint another nationally
recognized accounting firm which is reasonably acceptable to the Company to make
the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder).  All fees and expenses of the
Accounting Firm shall be borne solely by the Company.  Any Gross-Up Payment, as
determined pursuant to this Section 22, shall be paid by the Company to
Executive within five days of the receipt of the Accounting Firm’s
determination.  Subject to Section 22(c), any determination by the Accounting
Firm shall be binding upon the Company and Executive.  As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
additional Gross-Up Payments shall be required to be made to compensate
Executive for amounts of Excise Tax later determined to be due, consistent with
the calculations required to be made hereunder (an “Underpayment”).  If the
Company exhausts its remedies pursuant to Section 22(c) and Executive is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of
Executive.
 

--------------------------------------------------------------------------------


(c) Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment.  Such notification shall be given as soon as practicable
but no later than ten (10) business days after Executive is informed in writing
of such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid.  Executive shall not pay such
claim prior to the expiration of the thirty (30) day period following the date
on which it gives such notice to the Company (or such shorter period ending on
the date that any payment of taxes with respect to such claim is due).  If the
Company notifies Executive in writing prior to the expiration of such period
that they desire to contest such claim, Executive shall: (i) give the Company
any information reasonably requested by the Company relating to such claim; (ii)
take such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company; (iii) cooperate with the Company in good
faith effectively to contest such claim; and (iv) permit the Company to
participate in any proceedings relating to such claim; provided, however, that
the Company shall bear and pay directly all costs and expenses (including
additional interest and penalties incurred in connection with such contest) and
shall indemnify and hold Executive harmless, on an after-tax basis, for any
Excise Tax or income tax (including interest and penalties with respect thereto)
imposed as a result of such representation and payment of costs and expenses.
 
23. Executive’s Legal Fees.  The Company shall pay the reasonable, documented
fees and expenses of one counsel retained by Executive in connection with the
negotiation and preparation of this Agreement and the Equity Award Agreements.
 
*   *   *   *   *
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
BURLINGTON COAT FACTORY WAREHOUSE CORPORATION




By:           /s/ Paul Tang
Name: Paul Tang
Title: EVP


BURLINGTON COAT FACTORY HOLDINGS, INC.




By:           /s/ Paul Tang
Name: Paul Tang
Title: EVP






/s/ Thomas Kingsbury
 
Thomas Kingsbury




 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
GENERAL RELEASE
 
I, Thomas Kingsbury, in consideration of and subject to the performance by
Burlington Coat Factory Warehouse Corporation, a Delaware corporation (together
with its subsidiaries, the “Company”), of its obligations with respect to the
payment of severance pursuant to Sections 4(b)(i)(3), 4(b)(i)(4) and 4(b)(i)(5)
of the Employment Agreement, dated as of December 2, 2008 (the “Agreement”) and
this General Release (the “General Release”), do hereby release and forever
discharge as of the date hereof the Company, its subsidiaries and affiliates and
all present and former directors, officers, agents, representatives, employees,
successors and assigns of the Companies and their subsidiaries and affiliates
and the Company’s direct and indirect owners (collectively, the “Released
Parties”) to the extent provided below.
 
1.  
I understand that any payments paid to me under Sections 4(b)(i)(3), 4(b)(i)(4)
and 4(b)(i)(5) of the Agreement represent consideration for signing this General
Release and are not salary or wages to which I was already entitled. I
understand and agree that I will not receive the payments specified in Sections
4(b)(i)(3), 4(b)(i)(4) and 4(b)(i)(5) of the Agreement unless I execute this
General Release and do not revoke this General Release within the time period
permitted hereafter or breach this General Release or Sections 5, 6 or 7 of the
Agreement.  Such payments will not be considered compensation for purposes of
any employee benefit plan, program, policy or arrangement maintained or
hereafter established by the Company or its affiliates.  I also acknowledge and
represent that I have received all salary, wages and bonuses that I am entitled
to receive (as of the date hereof) by virtue of any employment by the Company.

 
2.  
Except as provided in paragraphs 4, 12 and 13 below and except for the
provisions of the Agreement which expressly survive the termination of my
employment with the Company, I knowingly and voluntarily (for myself, my heirs,
executors, administrators and assigns) release and forever discharge the Company
and the other Released Parties from any and all claims, suits, controversies,
actions, causes of action, cross-claims, counter-claims, demands, debts,
compensatory damages, liquidated damages, punitive or exemplary damages, other
damages, claims for costs and attorneys’ fees, or liabilities of any nature
whatsoever in law and in equity, both past and present (through the date this
General Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company or any of the Released Parties which
I, my spouse, or any of my heirs, executors, administrators or assigns, may
have, which arise out of or are connected with my employment with, or my
separation or termination from, the Company (including, but not limited to, any
allegation, claim or violation, arising under: Title VII of the Civil Rights Act
of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the Worker
Adjustment Retraining and Notification Act; any applicable Executive Order
Programs; the Fair Labor Standards Act; or their state or local counterparts; or
under any other federal, state or local civil or human rights law, or under any
other local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).

 

--------------------------------------------------------------------------------


3.  
I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

 
4.  
I agree that this General Release does not waive or release any rights or claims
that I may have under the Age Discrimination in Employment Act of 1967 which
arise after the date I execute this General Release. I acknowledge and agree
that my engagement and employment by, and separation from employment with the
Company in compliance with the terms of the Agreement shall not serve as the
basis for any claim or action (including, without limitation, any claim under
the Age Discrimination in Employment Act of 1967).

 
5.  
In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied. I acknowledge and
agree that this waiver is an essential and material term of this General Release
and that without such waiver the Company would not have agreed to make any
payments pursuant to the terms of Sections 4(b)(i)(3), 4(b)(i)(4) and 4(b)(i)(5)
of the Agreement.  I further agree that in the event I should bring a Claim
seeking damages against the Company or any other Released Party, or in the event
I should seek to recover against the Company or any other Released Party in any
Claim brought by a governmental agency on my behalf, this General Release shall
serve as a complete defense to such Claims. I further agree that I am not aware
of any pending charge or complaint of the type described in paragraph 2 as of
the execution of this General Release.

 
6.  
I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

 
7.  
I agree that I will forfeit all amounts payable by the Company pursuant to
Sections 4(b)(i)(3), 4(b)(i)(4), and 4(b)(i)(5) of the Agreement if I challenge
the validity of this General Release.  I also agree that if I violate this
General Release by suing the Company or the other Released Parties, I will
return all severance payments received by me pursuant to Sections
4(b)(i)(3), 4(b)(i)(4), and 4(b)(i)(5) of the Agreement.

 
8.  
I agree that this General Release is confidential and agree not to disclose any
information regarding the terms of this General Release, except to my immediate
family and any tax, legal or other advisor I have consulted regarding the
meaning or effect hereof or as required by law, and I will instruct each of the
foregoing not to disclose the same to anyone.

 

--------------------------------------------------------------------------------


9.  
Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the National Association of Securities Dealers, Inc. (NASD),
any other self-regulatory organization or governmental entity.

 
10.  
I agree that, as of the date hereof, I have returned to the Company any and all
property, tangible or intangible, relating to its business, which I possessed or
had control over at any time (including, but not limited to, company-provided
credit cards, building or office access cards, keys, computer equipment,
manuals, files, documents, records, software, customer data base and other data)
and that I shall not retain any copies, compilations, extracts, excerpts,
summaries or other notes of any such manuals, files, documents, records,
software, customer data base or other data other than such documents as are
generally or publicly known; provided, that such documents are not known as a
result of my breach or actions in violation of the Agreement or this General
Release.

 
11.  
Notwithstanding anything in this General Release to the contrary, this General
Release shall not relinquish, diminish, or in any way affect any rights or
claims arising out of any breach by the Company or by any Released Party of the
Agreement after the date hereof or any other rights or claims I may have against
the Company or any Released Party arising after the date hereof.

 
12.  
Whenever possible, each provision of this General Release shall be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 
13.  
As set forth in Section 10 of the Agreement, Sections 4 through 20 of the
Agreement, inclusive, survived the termination of my employment and are
incorporated herein and made part hereof.

 
BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:
 
(i)  
I HAVE READ IT CAREFULLY;

 
(ii)  
I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963 AND THE AMERICANS WITH DISABILITIES ACT OF 1990;

 
(iii)  
I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 
(iv)  
I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

 

--------------------------------------------------------------------------------


(v)  
I HAVE HAD AT LEAST 21 DAYS (OR 45 DAYS, AS REQUIRED BY LAW) FROM THE DATE OF MY
RECEIPT OF THIS RELEASE SUBSTANTIALLY IN ITS FINAL FORM ON _______________ __,
_____ TO CONSIDER IT AND THE CHANGES MADE SINCE THE _______________ __, _____
VERSION OF THIS RELEASE ARE NOT MATERIAL AND WILL NOT RESTART THE REQUIRED
21-DAY (OR 45-DAY, AS APPLICABLE) PERIOD;

 
(vi)  
ANY CHANGES TO THE AGREEMENT SINCE DECEMBER 2, 2008 EITHER ARE NOT MATERIAL OR
WERE MADE AT MY REQUEST.

 
(vii)  
I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED WITHOUT NOTICE OF ANY SUCH REVOCATION HAVING
BEEN RECEIVED BY THE COMPANY;

 
(viii)  
I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 
(ix)  
I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.

 


 
DATE:  _____________                                                                           ____________________________________
 
Thomas Kingsbury
 


 

